HARWOOD, Justice.
On 7 May 1965, this court entered an order superseding a decree entered in two cases relative to a dispute between two factions in the Galilee Baptist Church of Grasselli Heights, Inc., 186 So.2d 102. The order so entered was general in nature.
Thereafter, L. J. Hinton, one of the above parties involved in the above mentioned litigation, prayed for an order upon Thomas Thornes requiring him to show cause why he should not be punished for contempt of this court because of Thornes’ alleged efforts to hold a meeting in the said church subsequent to the issuance of the order of supersedeas above mentioned.
Pursuant to such petition by Hinton, a show cause order was issued to Thornes returnable to this court on 16 June 1965.
The matter was submitted upon the petition, the answer of Thornes, and affidavits made a part of such pleadings.
The actual merits of the dispute have been disposed of by a judgment and opinion this day issued. In view of the very general nature of the order by this court superseding the decree of the lower court, and after reading the record and exhibits, we are inclined to the view that the ends of justice will now best be served by dissolving the show cause order and discharging Thornes.
The order of 21 May 1965 ordering Thomas Thornes to appear before' this court and show cause why he should not be punished for contempt of this court is dissolved, and Thomas Thornes is hereby discharged.
Show cause order dissolved: respondent discharged.
LIVINGSTON, C. J., and GOODWYN and MERRILL, JJ., concur.